                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RYAN K. ROZAK,

                              Plaintiff,
        v.

 RANDALL R. HEPP, DYLON RADTKE,
                                                                   OPINION and ORDER
 CHRIS KREUGER, MARK SCHOMISCH,
 B. MLODZIK, M. PATTEN, R. LYYSKI, JOHN BAHR,
                                                                        19-cv-417-jdp
 CATHY JESS, JULIE DAHM, SARAH FELTES,
 MS. J. BOVEE, LAURA BARTOW, A. HOLT,
 E. DAVIDSON, M. GREENWOOD, HARPER,
 and DW SECRETARY RASMUSSEN,

                              Defendants.


       Plaintiff Ryan K. Rozak, appearing pro se, is a prisoner at Fox Lake Correctional

Institution (FLCI). Rozak alleges that defendant prison officials repeatedly opened his legal

mail out of his presence, and denied his open-records requests for information about prisoner

grievances regarding mail tampering. He has made an initial partial payment of the filing fee

as previously ordered by the court.

       The next step is for me to screen Rozak’s complaint and dismiss any portion that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law cannot be sued for money damages. 28 U.S.C.

§§ 1915 and 1915A. In doing so, I must read his pro se complaint generously, see Haines v.

Kerner, 404 U.S. 519, 521 (1972) (per curiam), and accept his allegations as true, see Bonte v.

U.S Bank, N.A., 624 F.3d 461, 463 (7th Cir. 2010). For reasons explained below, I conclude

that Rozak’s allegations about mail tampering are too vague to satisfy Federal Rule of Civil
Procedure 8, and I will give Rozak a short time to supplement his allegations about these claims.

I will deny him leave to proceed on the rest of his claims.



                                  FACTUAL ALLEGATIONS

       Rozak alleges that prison officials routinely open his legal mail before it gets to him.

From May 2013 to December 2018, staff opened his legal mail 15 times. During this several-

year period, Rozak complained to various prison staff members. Defendants Sergeant Harper,

Captain Mlodzik, and mailroom worker A. Holt have acknowledged what they say are mistakes

by mailroom workers. Rozak believes that his legal mail being opened so many times cannot

be chalked up to mistakes.

       Rozak filed a series of grievances about the opening of legal mail. He won some of those

grievances and lost others. As part of a grievance, Rozak asked defendant complaint examiner

Laura Bartow about how often prisoner legal mail is opened. She said that they do not keep

track, but that legal mail is inadvertently opened every day. Through the grievance process,

defendants Warden Randall Hepp, Deputy Warden Chris Krueger, and Security Director Mark

Schomisch were alerted to the problem, but Rozak’s mail continued to be opened.

       Rozak made an open records request to defendant Sarah Feltes regarding grievances

filed by prisoners about legal mail being opened. Feltes did not indicate on the form whether

his request was granted or denied, which Rozak inferred was a denial. Rozak filed a series of

grievances about his open-records requests, but none of them was successful.




                                               2
                                           ANALYSIS

       Generally, as part of a prisoner’s First Amendment right of access to the courts, prison

staff may not open correspondence from a prisoner’s lawyer out of the prisoner’s presence.

See Guajardo-Palma v. Martinson, 622 F.3d 801, 804 (7th Cir. 2010). To win on an access-to-

the-courts claim, Rozak needs to show an underlying nonfrivolous claim that the prison

officials’ actions impeded. See Christopher v. Harbury, 536 U.S. 403, 415 (2002); Lewis v. Casey,

518 U.S. 343, 351–53 (1996). But Rozak does not explain what legal action or actions he had

that were hindered by defendants’ actions.

       Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Under Rule 8(d),

“each allegation must be simple, concise, and direct.” The purpose of Rule 8 is fair notice, and

thus a complaint “must be presented with intelligibility sufficient for a court or opposing party

to understand whether a valid claim is alleged and if so what it is.” Vicom, Inc. v. Harbridge

Merchant Servs., Inc., 20 F.3d 771, 775 (7th Cir. 1994). Because Rozak does not explain how

he was harmed by the alleged mail tampering, his complaint violates Rule 8. But I will give him

a short time to submit a supplement in which he explains what non-frivolous claim was

hindered by defendants’ actions; he can do so by explaining what litigation the opened legal

mail was for.

       Even had Rozak stated an access-to-the-courts claim, it would still leave the question

about the proper defendants for that claim. Rozak does not explicitly say who opened his mail.

But I take him to be attempting to bring claims against the prison officials who he made aware

of the problem yet failed to correct it. See Matthews v. City of East St. Louis, 675 F.3d 703, 708

(7th Cir. 2012) (supervisors could be personally involved in a constitutional deprivation if they


                                                3
“know about the conduct and facilitate it, approve it, condone it, or turn a blind eye for fear

of what they might see”). Rozak says that the following mailroom staff or prison supervisors

were made aware of the problem: defendants Hepp, Krueger, Schomisch, Mlodzik, Holt, and

Harper. If Rozak supplements his complaint to explain how he was harmed by the tampering,

I would allow him leave to proceed against these officials.

       Rozak seeks leave to proceed against various complaint examiners for denying

grievances about the opening of his mail. But I would not allow him to proceed on claims

against any of the examiners because he does not explain how the continued problem was the

fault of grievance examiners: he won at least some of his grievances, and examiners alerted

higher-level staff members to the problem. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir.

2009) (Claim against complaint examiner fails where prisoner “has not accused [examiner] of

refusing to do her job and of leaving the prisoners to face risks that could be averted by faithful

implementation of the grievance machinery. He contends, instead, that [examiner] should be

held liable because she carried out her job exactly as she was supposed to.”).

       Also, Rozak alleges that defendants Sergeant R. Lyyski and Sergeant John Bahr worked

in the mailroom during at least some of the time in question, but he does not allege that they

were aware of the mail-opening problem or were personally involved in the events discussed

above. So I would not allow Rozak to proceed on claims against these defendants either. When

he supplements his complaint, he should explain what these defendants did to harm him and

how he was harmed by those actions.

       Rozak also alleges that prison officials will not grant his open-records requests to obtain

grievance records documenting the frequency of legal-mail-tampering grievances. He cannot

bring an access-to-the-courts claim about open-records denials because the only harm he


                                                4
appears to have suffered is in obtaining evidence for use in this case. If Rozak properly amends

his complaint as explained above, I will allow him to proceed on mail-tampering claims and he

will then have the opportunity to use the discovery process to request information from

defendants. Regardless of state officials’ interpretation of the open records law, defendants will

have to respond or object to the discovery requests Rozak makes.

       This court also cannot entertain a private cause of action under the Wisconsin open-

records law, see Wis. Stat. §§ 19.31–.39. Prisoners are generally barred for making open-records

requests, and this court cannot entertain mandamus actions for release of records contemplated

under the Wisconsin law. See McCormack v. Hamblin, No. 12-cv-535-bbc, at 28–29 (W.D. Wis.

Jan. 10, 2013). So he cannot proceed on a claim under state law.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Ryan K. Rozak may have until August 5, 2019, to submit a supplement to
          his complaint fixing the pleading problems discussed in the opinion above.

       2. Plaintiff is DENIED leave to proceed on his open-records claims.

       Entered July 15, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                5
